 CHECKER CAB COMPANYChecker, Inc., d/b/a Checker Cab Company andTeamsters, Chauffeurs, Warehousemen & HelpersLocal Union 631, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America. Case 31-CA-8490January 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 12, 1979, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts or its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Checker, Inc., d/b/aChecker Cab Company, Las Vegas, Nevada, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Administrative Law Judge inadvertently considered the allegationthat Respondent discharged employee Ambos to involve a violation of Sec.8(aX)() of the Act only. The dismissed allegation is of a violation of Sec.S(aX3) and (1).DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:The hearing in this matter was held before me in Las Vegas,Nevada, on various dates in March and April 1979. Thecharge was filed by Teamsters, Chauffeurs, Warehousemen& Helpers Local Union 631, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of Ameri-ca, herein called the Union, and served on Checker, Inc.,d/b/a Checker Cab Company, herein called Respondent, onCertain errors in the transcript have been noted and are hereby corrected.'There is some dispute as to whether the Association was defunct at thattime. However. the Association is named in the agreement as a party.247 NLRB No. 19October 31, 1978. The amended complaint which issued onFebruary 7, 1979, alleges violations of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, hereincalled the Act. The principal issues herein are whetherRespondent discharged employee Andrew W. Ambos be-cause of his activities on behalf of the Union and whetherRespondent interrogated and threatened employees in viola-tion of Section 8(a)(1) of the Act.Upon the entire record,' the demeanor of the witnesses,and after due consideration of post-hearing briefs filed byRespondent and the General Counsel, I make the following:*FINDINGS OF FACTI. JURISDICTIONRespondent, a Nevada corporation, with an office andprincipal place of business located in Las Vegas, Nevada, isengaged in business as a taxicab company. Respondent, inthe course and conduct of its business operations annuallyderives gross revenues in excess of $500,000 and annuallypurchases and receives goods or services valued in excess of$2,000 from sellers or suppliers located within the State ofNevada, which sellers or suppliers received such goods insubstantially the same form directly from outside the Stateof Nevada.The complaint alleges, Respondent admits, and I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I find,that the Union is now, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Union Organizational CampaignFor a number of years, Respondent's driver employeeswere represented by Teamsters Local 881 until it wasdecertified in 1970. Beginning later in 1970 they wererepresented by the newly formed Nevada ProfessionalTaxicab Drivers Association, herein called the Association.The last collective-bargaining agreement between Respon-dent and the Association was negotiated in 1976.: Amboswas a member of the Association's negotiating team and,although it appears that the Association had no formallyelected persons responsible for handling grievances, Ambosand drivers Jessie Adams' and Vinnie Stark generallyhandled employee grievances. Thus, Ambos had fairlyfrequent meetings with Eugene Maday, Respondent's chiefexecutive officer.Adams was ill and was active only up to about 1976.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome time prior to September 19784 the Union became thesuccessor to Teamsters Local 881 as the collective-bargain-ing representative of drivers employed by several taxicabcompanies in Las Vegas. In September, the Union begantrying to organize the drivers employed by Respondent. TheUnion held two organizational meetings on September 13.Approximately 100 to 120 drivers, most of them employedby Respondent, attended these meetings.On October 16, the Union sent a letter to Respondentdemanding recognition in a unit of taxicab drivers. OnOctober 23, the Union filed a petition in Case 31-RC-4306seeking a unit of Respondent's taxicab drivers. The Decisionand Direction of Election issued in that matter on January17. The election was held on February 14, resulting in 12votes for the Association, 118 votes for the Union, 108 votesagainst the participating labor organizations, and 6 chal-lenged ballots. A runoff election is presently pending.B. Ambos' DischargeAt the time of his discharge, Ambos had worked forRespondent for 10-% years. He attended both union meet-ings on September 13, signed an authorization card for theUnion, and publicly stated during the meetings that hethought the employees should select the Union as theircollective-bargaining representative. Thereafter, he activelycampaigned for the Union, soliciting signatures on morethan 50 authorization cards prior to his discharge.Both Ambos and employee Bobby Jernigan testified that,on a number of occasions prior to his discharge, Ambosdiscussed his prounion sympathies in the presence of ArtCosgrove and Harold Sutton, both admitted supervisors.Sutton did not testify and Cosgrove denied that he had anyknowledge prior to Ambos' discharge that Ambos was activein the Union's organizing drive. However, Ray Prado, alsoan admitted supervisor, admits that prior to Ambos'discharge he and Cosgrove discussed the Union's organizingcampaign and the fact that Ambos was a leader in thecampaign. I do not credit Cosgrove's denial of knowledge.On October 24, Ambos was summoned to the office ofEugene Maday, who was then Respondent's president andprincipal owner.' According to Ambos, when he enteredMaday's office, Maday asked him to sit down and closed thetwo doors to the office. Maday then said he had heard somebad things about Ambos. Ambos asked, "What do youmean, 'bad."' Maday replied, "The Teamsters union."Maday then said he understood that Ambos was signing updrivers, browbeating them, and forcing them to sign. Ambosdenied this, whereupon, according to Ambos, Madayjumped up, pointed his finger at Ambos and screamed, "I'llfire any son-of-a-bitch who joins the Teamsters union. Youfucking know what I will do, I'll close the fucking companydown." Ambos said, "Whoa, whoa." Maday then screamed,"Whoa, whoa, you son-of-a-bitch, I'll fix you. FuckingTeamsters union, and they're a no-good bunch of people,and I'll fire you you son-of-a-bitch or any other son-of-a-bitch who signs a card with the Teamsters or tries to join theTeamsters union. And I've done it before, and I'll do it' Unless otherwise indicated, all dates hereinafter in September, October,November, and December will be in 1978, and those in January and Februarywill be in 1979.again. I'll close the fucking company down. Nobody is goingto tell me what to do."According to Ambos, Maday then sat down and begantalking in a normal tone of voice. Maday said two drivershad been in to see him that day and had told him that, ifAmbos did not stop pushing for the Union, they were goingto cave his head in. Ambos requested the identity of thesedrivers but Maday refused to identify them. Ambos thensaid, "Go back and tell these people, whoever they are, thatI'm not afraid of them. I don't think I'm doing anythingwrong, and if they do something to me, tell them they'regoing to have to expect retaliation." Maday said, "You arenot tough enough. These guys are tough people. They gotways and means to handle you and they'll-they're about tocave your head in, or even worse." Ambos said, "If they'regoing to do it to me, they're going to have to kill me.Because if they just hurt me, I'll come back and I'll blowtheir fucking heads off." Maday said, "You'll probably haveto because I can't stop them-I can't make them-theywon't listen to me."Ambos further testified that Maday then said that theTeamsters Union had destroyed the Jai Alai situation at theMGM Grand Hotel and that the Teamsters were liars. Heasked if they had promised Ambos a job. Ambos said no.Maday asked, "Are they going to hire you after I fire you."Maday then asked who was going to hire Ambos after hefired him for signing a card. Maday asked Ambos about hishealth, how much money he had in the bank, and if he hadenough to tide him over after he was fired. Ambos saidMaday knew he had health problems and how much moneyhe had was none of Maday's business. Ambos said that hestill had his pride and self-respect and he did not needanyone telling him what to do, that he felt he should be ableto express himself and to vote for the Union or go for theUnion.According to Ambos, Maday then began asking himquestions about union benefits which he could not answer.Ambos said Maday was speaking to the wrong person, thathe should ask those questions of people from the Union.Ambos reminded Maday that about 10 years previously,during the decertification of the Teamsters union, Madayhad accused Ambos of switching over and said the Unionwas going to take care of Ambos. Ambos said, "Here it is tenyears later, I am still a cabdriver. I was never out foranything other than to be a cabdriver. After this meeting isover, I would like to remain a cabdriver for ten more years.No one has ever offered me a job. All I want to be is acabdriver, but I would like to have union representation."Ambos asked why he was being singled out. Maday saidbecause Ambos was reported to him as being a loudmouth ofthe Teamsters campaign. Ambos said, "Why don't you getall 200-and-some people that have signed cards? Why justpick on me." At that time the telephone rang. Maday said hehad a long distance call. Ambos said, "Thank you verymuch," and left.Maday admits he had a conversation with Ambos onOctober 24 but gives a completely different version of theconversation. According to him, when Ambos came into the' Although Maday sold Respondent on March I, he continued asRespondent's chief executive officer. His title is consultant.86 CHECKER CAB COMPANYoffice, Respondent's general manager, John Sinclair, wasthere. Both doors to the office were open and remained openthroughout the conversation., After a few minutes, CharlesFrias, owner of a competitor taxicab company came in. ThenSinclair and Frias walked into the adjoining office and hadcoffee. Ambos said, I understand you want to see me. Madaysaid yes and began discussing the natural gas plant, statingthat he thought they had finally solved the pressure problemabout which Ambos had been complaining.' Ambos said thedrivers would be glad to hear that.Maday testified that he then told Ambos that it had beenbrought to his attention that a female passenger hadcomplained that Ambos had abused and cursed her andthrown her change at her. Maday said he was getting tired ofthese complaints or complaints of a similar nature. Hefurther said that he was investigating the matter, that itlooked bad for Ambos, that he wanted to get clarification ona few minor points,s and that, if he got the clarification,Ambos was going to be terminated. Ambos said he did notcurse the passenger; that she had abused and cursed him.Maday said, "As far as I'm concerned, if I believe thiswoman, you are going to be terminated and at this point itlooks pretty bad for you." Ambos then began discussing theconcern of the drivers that the parking lot was not lighted.Maday said they would rectify the situation. Maday deniesthe remarks attributed to him by Ambos and denies thatthere was any discussion regarding the Union.Sinclair testified that about a week after the October 6Ambos-Price incident Maday told him to investigate thematter, and about a week later he reported to Maday thatthe taxicab authority had concluded that the passenger'sversion of what occurred was accurate' and that he thoughtAmbos should be terminated. Maday told him to haveAmbos come to his office.According to Sinclair, on October 24, Ambos was waitingin the reception area when Sinclair walked out of Maday'soffice. Sinclair sent Ambos into Maday's office. Both exitdoors were open. Sinclair returned to his office. Frias arrivedto conclude the details of a pending sale of vehicles fromRespondent to Frias. About 5 minutes after he left Maday'soffice, according to Sinclair, he and Frias went into the officewhich connects with Maday's office. They did not enterthrough Maday's office. They entered directly from thecorridor. However, on three or four occasions while Amboswas there, Sinclair entered Maday's office from the adjoiningoffice. Sinclair testified that he overheard portions of theconversation, principally about the Ambos-Price incident.There was also some discussion regarding the lack ofpressure in the natural gas plant and bad lighting in theparking lot.Frias testified that when he walked into Maday's office,Ambos, Sinclair, and Maday were there. He and Sinclairwent to Sinclair's office for a couple of minutes. Then theySinclair and Maday testified that one door, to an empty office whichcontains a coffeepot, is warped and cannot be shut. The other door is to thereception oflice. In addition to these two exit doors, there is a door to a closetand a door to a restroom.' Apparently, Respondent's vehicles are powered by natural gas. However,the driven had been complaining that the natural gas plant was not producingenough gas and consequently drivers had to make frequent trips to the garagefor refueling.'According to Maday, he wanted to get some information regarding thecharacter of the complainant, Janet Price.went into the office adjoining Maday's office. The doorbetween the two offices was open, and Frias overheard someof the conversation between Maday and Ambos. Accordingto him, he heard some discussion about natural gas; thepressure was not up. Maday said he could get that repairedwithout any problem. They also discussed something aboutthe parking lot area. Maday said he had been notified as tosome abuse of a customer where some profanity was usedand some disciplinary action would have to be taken. BothFrias and Sinclair denied that they heard Maday screamingor raising his voice.Ambos denied that he saw Frias that day or that theconversation with Maday was as related by Maday, Sinclair,and Frias. He admits that he had a conversation with Madayregarding the natural gas and the lights in the parking lotbut testified that this conversation was about 2 weeks priorto October 24. He further testified that at that time Friaswent up to the office at the same time that he did. Frias andSinclair state that they are sure that the conversation theyoverheard was on October 24 because they were checkingthe title to some of Respondent's vehicles which Frias waspurchasing, and Frias paid for the vehicles with a cashier'scheck which he had obtained that day from the bank uponsigning a promissory note. The note is dated October 24.However, Frias admits that he was also on Respondent'spremises to discuss the sale a few days before October 24.On October 24, immediately after his conversation withMaday, Ambos went into the parking lot where he had ashort conversation with fellow employees Stewart Moyesand David Posey. According to Moyes, he observed Amboscoming from the direction of the office. He appeared veryshaken, very bewildered, very upset. Moyes asked him whatwas wrong. Ambos said his life had been threatened. He saidhe had just come from a meeting with Maday and Madaytold him there were other drivers who were unhappy andupset about his activities with the Union; they could do himbodily harm and his life was in danger. Ambos said he wasvery disturbed about it and wondered if he should work. Hesaid he was advised by Maday that maybe he should havetaken the night off. Both Posey and Moyes told him not toworry; they did not think anything was going to happen tohim.According to Ambos, Moyes said he looked white as asheet and asked what happened. Ambos replied that he justhad sort of a bad experience and related to them whatMaday said about his life being in danger. He said he did notwant too many people to know because he could hardlybelieve what had happened. He also told them aboutMaday's threats if they went union and arranged a signal inthe event that what Maday said was true, and then heproceeded to work.Shortly thereafter Ambos went to the airport where hetalked to Jernigan regarding his conversation with Maday.' The October 23 incident report prepared by the field investigator for theNevada State Taxicab Authority indicates that Price and the doormen at thehotel which was Price's destination gave statements to the effect that Ambosdirected certain obscenities at Price; however, while Ambos admitted that analtercation occurred, he denied that any profanity was used. Ambos wasfound guilty following a hearing held on December I and was fined $40; at thehearing herein both Ambos and Price admitted that obscenities were used byboth, but each testified that the other initiated the exchange of obscenities.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Jernigan, Ambos said that Maday had threat-ened his life. Jernigan said that did not make sense and askedif Ambos was sure. Ambos said that actually his life wasthreatened through Maday; that Maday said some of thedrivers were going to get him because of his activities onbehalf of the Union. Ambos further said that he thought thatMaday was actually threatening him; that he had fabricatedthe part regarding the drivers. He asked what Jerniganthought about that. Jernigan said he did not believe thatMaday would threaten Ambos. Ambos also said that Madayhad warned him to be wary of promises that the Unionwould make and not fulfill.Jernigan also testified that, later that evening in thepresence of several of Respondent's drivers, Ambos toldunion organizer Bill Fontaine that Maday had said somedrivers had threatened Ambos because of his union activi-ties. Fontaine said he was not surprised at such tactics andsuggested that Ambos tell everyone in the industry whatMaday had said. On the following day, according toJernigan, some drivers asked Ambos about this allegedthreat. Ambos said that his life had been threatened byMaday. Jernigan said, "Andy, don't say that. You know theway it was said to you, if you are going to spread a rumor."Ambos said, "Well, I was getting around to it," and thenproceeded to state that Maday had told him that somedrivers had threatened his life.Driver Nick Hatzis testified that prior to Ambos' dis-charge he was present when Ambos told a group of five orsix people that he had just been up to Maday's office andMaday had threatened his life. Hatzis expressed his disbeliefand immediately left the group and reported this conversa-tion to Cosgrove and Prado.Driver Irving "Vinnie" Stark testified that he heardAmbos relate this conversation on several occasions tovarious drivers. On these occasions, at the airport, Amboswould give a short statement about Maday threatening hislife. Some persons would seek further explanation. In such acase, Ambos would explain that actually Maday had relayeda threat made by some drivers. In other instances, personswould walk away after Ambos' initial statement withoutseeking clarification.Cosgrove testified that around October 27 Ambos cameinto the supervisors' office. The day supervisor was alsopresent. Ambos said that Maday had threatened his life.Both supervisors told him not to make such statements.Both Cosgrove and Prado testified that in the presence ofseveral drivers Hatzis told them that Ambos said Madaythreatened his life. According to Prado, he asked whatMaday said; however, at this point, everyone started talkingand Hatzis did not answer. Cosgrove testified that Hatzisalso said he did not believe it. Prado testified that he alsoheard this same comment from several other drivers ingeneral conversation.Ambos admitted that he stated many times that Madayhad threatened his life; but denies that he ever made thatstatement without an explanation that Maday communicat-ed to him a threat made by some drivers. He admits that henever reported the threat to legal authorities and that hereally did not believe his life was in danger.0'" He testified, however, that as a precaution he did arrange a signal withMoyes and Posey so they could send help if he was mistaken and was, in fact,assaulted.Maday testified that on October 25, one of Respondent'sdrivers said to him, "Hey Mr. Maday, I heard youthreatened Ambos' life." Maday said, "What are you talkingabout?" The driver said, "Ambos said you had threatenedhis life." According to Maday he thought the driver waskidding, but then he heard the same comment from someoneelse. Thereafter, he asked Cosgrove what it was all about.Cosgrove said he had heard it too. Maday then askedSinclair to investigate. According to Sinclair, he talked toSupervisors Sutton, Cosgrove, and Prado. Both Cosgroveand Sutton said they had heard Ambos make this statementin the presence of other drivers. Jernigan was the only driverspecifically named. Sinclair testified that, when he spoke toJernigan, Jernigan said it was true that he heard Ambos say,in the presence of two supervisors, that Maday had threat-ened Ambos' life. Jernigan also said that Ambos had madethe same comment to him at the airport but then changed itto say that Maday had warned him that two other driverswere going to make an attempt on his life. Jernigan said thathe felt Ambos was a fool, in view of the Price situation, to begoing around making ridiculous statements of this nature,that Maday would not threaten Ambos, and that, if hemeant to do one harm, it would happen and Maday wouldbe somewhere else with 50 cabdrivers for witnesses. Jernigandenies making this statement. Cosgrove, Sutton, and Jerni-gan all gave Sinclair written statements. Sinclair did notspeak to Ambos.Maday testified that he was planning to terminate Amboson the following Monday for the Price incident; however,Ambos' statements that Maday was threatening his life werejeopardizing Respondent and Maday's licenses so he felt hehad to fire Ambos for gross insubordination. He admits thatAmbos was not discharged for the Price incident. Accordingto Maday, he chose the term "gross insubordination"because it is listed in the Association contract as an"intolerable offense" for which one may be discharged forthe first offense.The contract provides:ARTICLE XIII-DISCIPLINEIntolerable offenses are those which would be consid-ered such by a prudent man, and by way of exemplifica-tion rather than limitation, include the following:Gross Insubordination,Dishonesty,Driving in a reckless manner,Drinking while on duty, or within two hoursbefore coming on duty,Fighting while on duty, except in self defense,Abuse of a customer,Deliberate abuse of company property,Disloyalty,Offensive actions or speech in a public place, whileon duty,Refusal to transport sober and orderly patron,88 CHECKER CAB COMPANYFailure to report an accident immediately, or anyother material deviation from the Company's pre-scribed accident procedures,Conviction of a felony,Taking or holding employment outside the Com-pany, or engaging in other activity outside theCompany, which constitutes the sale of the employ-ee's services, whether or not an authorized leave,Four like or unlike major offenses within any 12-month period.By way of exemplification rather than limitation,gross insubordination is deemed to include (I) verbal orphysical abuse of a company official and (2) actionwhich jeopardizes the Company or its rights, privileges,or goodwill, done deliberately to injure the Company orin reckless disregard of the possible effect upon theCompany.On October 28 when Ambos reported to work, he wassummoned to the supervisors' office. Cosgrove handedAmbos a termination notice which listed "gross insubordina-tion" as the reason for the termination. According toAmbos, Cosgrove said, "They told me to give this to you, Idon't know what it's all about." Ambos read the notice.Cosgrove said, "I don't want to do this, it's probably thehardest thing I ever had to do." Ambos asked to use thetelephone. After he concluded the call, Cosgrove said,"You're not surprised are you, the way you were talkingabout the Union, you shouldn't be surprised."Jernigan testified that several times prior to his dischargeAmbos had expressed his prounion feelings in Cosgrove'soffice. On a couple of these occasions, Jernigan suggested toAmbos that he was being too open, making such statementsin the office. Cosgrove agreed, saying, "Later, [Jernigan] istelling you right. Later is better, not here." Cosgrove alsosaid, "Whether a union is voted in or not, regardless of whathappens, Mr. Maday owns the property, and you owe himthat much respect."Jernigan also testified that during the conversation whenCosgrove gave Ambos his termination letter, Cosgrove said,"I don't see how you can be surprised. I told you to cool itaround here, and [Jernigan] told you to cool it around hereand you were told to cool this union work around here."Cosgrove further said he thought things could be rectified,and, if Ambos wanted to change his way of thinking, hecould talk to Maday on Monday morning. Ambos said hewas not interested in talking to Maday on Monday.Cosgrove also said during this conversation, "Do you thinkthe Union will take care of you now? I'll tell you, I think youshould always put your family first. I know you have afamily and a home. I think you should always put yourfamily first. Do you think the Union is going to take care ofyou now." Jernigan testified that he does not recall thatAmbos asked Cosgrove what the term "gross insubordina-tion" meant in the termination notice. He does recall,however, that Cosgrove said, "I've had a couple of guys tellme that you have been going around saying that [Maday]threatened to kill you." Supervisor Harold Sutton waspresent during this conversation.Later that day, according to Jernigan, Cosgrove askedhim if the Union would obtain a job for Ambos, if theypromised anything. Jernigan said he thought the Unionowed it to Ambos. Cosgrove said, "You told him a couple oftimes to cool it about the Union on company property, thatthere was a better place." Jernigan said, "We both know hewas fired for his union activity." Cosgrove said, "I don'targue with that. What I argue with is he shouldn't do it here.He would stand in the office and talk to drivers. He wouldstand outside and talk to drivers. I just figured he shouldhave carried it on in other places." Cosgrove also said, atsome point during the conversation, "You know how thesecabdrivers said, at some point during the conversation, "Youknow how these cabdrivers love to talk, anyway. Once[Ambos] told a few of them Maday had threatened his life,it's got to get right back upstairs, you know that." Jernigansaid he thought Ambos made it clear that what he wassaying was that some of the drivers had threatened his life toMaday. Cosgrove said, "That's not the way it was told tome."Cosgrove testified that he told Ambos, "I got a termina-tion for you. It's for gross insubordination." Ambossnatched the notice and went out into the drivers' room,which was full of drivers, and said, "This is what you getwhen you fool with the Union." Cosgrove testified that hewas quite busy at the time and did not thereafter payattention to what Ambos was doing. He denied that Jernigancame into the office before Ambos left and went into thedrivers' room. However, he testified that, when Jernigancame into his office for his trap sheet, Jernigan said, "Well,Andy got it. I told him to keep his mouth shut, but he justwouldn't." Jernigan denies making this statement.Cosgrove also testified that after Jernigan finished workthat day he came into Cosgrove's office. Jernigan said, "Itold that Ambos to keep his mouth shut; that he shouldn'tspread these rumors around on what Maday has done tohim. Nobody is going to believe him on that matter."Jernigan then asked if Cosgrove thought there was anychance to straighten out the matter. Cosgrove replied, "Theonly chance ...is to go upstairs and see the men that'sinvolved with this whole thing." Cosgrove denies saying thathe and Jernigan had told Ambos to cool it on companypremises regarding the Union or that he thought Ambos hadbeen discharged for union activities.That night, Prado drove Jernigan home. According toJernigan they sat in front of Jernigan's house for a fewminutes and talked. Jernigan asked Prado if he wasresponsible for Ambos' discharge. Prado said he had nothingto do with it; that, if he wanted to fire Ambos, he had hadnumerous occasions to do so over the years, one recentlyconcerning a female passenger, but he did not feel that wasgrounds for discharge. Jernigan said he thought Ambos wasdischarged because of his union activities. Prado did notdeny this. Rather, he said, "There is going to be no union. IfMaday wants to, he can hire 20 new drivers. He can fire 15or 20 and hire 15 or 20 new drivers the same day if he wantsto. There will be no union." Prado asked what Jerniganthought the outcome would be if the election were held thatday. Jernigan said he thought' the Union would win.Jernigan asked what Ambos' chances of rehire were,pointing out that he had a wife who did not work and fourchildren, so obviously he needed to work. Prado said, if hewanted Ambos back, he could come back, that, if he wantedMaday to rehire Ambos, Maday would do so, but that89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmbos would have to change his way of thinking. Jernigansaid, "Do you think it could be worked out?" Prado said yes.Jernigan said, "Why in hell can't we just vote and get it thehell over with. It's not going to drastically change eitherway. I'm not going to be making any more money. The onlything we are looking for is job security, better workingconditions. Why the hell can't we take it at face value andvote and get it over with?" Prado said, "We'll see."Prado testified that he and Jernigan did talk aboutAmbos' discharge on the way home. He denies any discus-sion once they reached Jernigan's home. According to him,Jernigan said Ambos' termination was unfortunate, asAmbos had a family and Respondent had been good to him.He said that a few nights before, Ambos had told the unionorganizer, Fontaine, that Maday had threatened his life andFontaine told Ambos to tell everyone that Maday hadthreatened his life. Jernigan said he did not believe Madaywould make such a threat, and he had told Ambos not to saythis because he was going to get terminated.According to Prado, Jernigan also said that Ambos ownedhim money and he would not want Ambos to lose his jobbefore he was repaid. Jernigan asked if Prado could doanything to assist Ambos in being reinstated. Prado saidMaday had terminated Ambos and he could not try to undoanything that Maday did. Prado said he was sure thedischarge was legitimate because there was another incidentof intolerable offense relating to abuse of a customer that hehad personally reported to Maday and to the taxicabauthority, and an intolerable offense brings termination.Jernigan said, "I want you to know that I am not interestedin Ambos' activities or any union activities which willjeopardize my standing with the Company." Prado deniedsaying there would be no union at Checker Cab or askingJernigan what he thought as to the relative strength ofRespondent and the Union or stating that he could arrangeAmbos' rehire if he wanted to. Jernigan denied that he saidhe had advised Ambos not to spread a story about Madaythreatening him or that he had told Ambos that he would beterminated or that he said anything to Prado about Ambos'owing him money. He did not recall saying that Fontainehad told Ambos to tell everyone about the threat but he doesnot deny it. According to Jernigan, since it was true he mayhave said it.C. Alleged 8(a)(1) ActivityAlan Davis and Brian Barrett, both then employed byRespondent as drivers, testified that near the end of Octoberthey and several other drivers were eating at the StardustHotel Buffet when Prado and another driver arrived. Davis,Barrett, and their companions were discussing the Union,union authorization cards were lying on the table, and Daviswas trying to persuade the drivers seated there to signauthorization cards. Prado and his companion sat at a tableclose by. Davis testified that Prado said, in a loud voice,"Anyone having anything to do with the Union will beterminated, Maday will not tolerate a union." Barretttestified that Prado got up, approached Davis and Barrett'stable, and said that anyone having anything to do with the" Although the notice does not specifically so state, essentially it is awarning that the income produced by the driver is low in comparison withfellow drivers.Union would be terminated immediately upon Maday'sorders. He then walked past their table. Davis testified thatsomeone at his table said to him, "I'll give you 8 to 5 tofinish by the week." According to Davis, he laughed becausehe did not believe that. Davis further testified that as Pradomade the statement he was looking in the direction of Davis'table but he could not recall whether Prado made thestatement as he was getting up from his table or as he walkedtoward Davis' table on the way to the buffet table.According to Barrett, someone at the table suggested thatPrado's remark was directed toward Davis. They thendiscussed Prado's remark and joked about it.Prado admits being in the Stardust Cafe twice in the fall of1978. He denied seeing either Barrett or a group ofRespondent's drivers seated at a table with union authoriza-tion cards on the table. He further denied having anyconversation with such drivers or making any statement tothem concerning the Union or Maday's having anyonedischarged because of union activities.On or around February 3, driver Catherine Sackegt wascalled into the office by Prado. According to Sackegt, Pradoasked what she thought about the Union, whether she wasfor it or against it. He did not say to which union he wasreferring. Sackegt said she was for the Union because of jobprotection; that people would not be fired or hired as quicklyas they had been. She said she felt she needed the Unionbecause she had someone other than herself to protect.Prado said, "The Union is not going to help you that muchanyway." Sackegt said, "We'll just see about it." Pradohanded her a notice and said, "We will see you at the polls."The notice, known as a low-book letter," cites as a violation"incompetence and inefficiency," and states as the penalty"failure to show improvement will result in time off ortermination." This was Sackegt's second low-book letter.The first was dated December 22, 1978. Prado denied anydiscussion of the Union during this conversation.On around February 20, according to Sackegt, thedispatcher, Myrt, asked Sackegt to call her when shechecked out. When Sackegt did so, Myrt asked, "[w]hat kindof girl [Sackegt] was, [and said] that Maday had a paperasking everyone else what kind of a girl-if I was for theCompany or against the Company. She said, 'Of course all'the other girls were for the Company."' Sackegt said she wasfor the Company. Myrt did not testify and there is noevidence that she is a supervisor or that, because of herposition as dispatcher, employees could reasonably think shewas a supervisor. On February 23, Sackegt was discharged.There is no allegation that she was discharged for reasonsviolative of the Act.Jernigan testified that around February 3 he talked toCosgrove after receiving a low-book letter, stating that hewanted to see Maday. According to Jernigan, Cosgrove said,"I suggest you talk to him and make a stand. Let him knowhow you stand one way or another. You go upstairs andhave a talk with him and let him know your stand in theUnion versus the Company situation."Cosgrove testified that, when he gave Jernigan the low-book letter, Jernigan disputed its validity. Cosgrove said,"There is only one way to find out what the problem is, go90 CHECKER CAB COMPANYupstairs and speak with the man and he will show you on thecomputer where you are." Jernigan said he thought he gotthe letter because of his possible involvement with unionactivities. Cosgrove said, "Well, there's no way. This letterwas given strictly legitimate from the computer thing."However, Cosgrove admits that he told Jernigan to be sureand let Maday know where he stood as to the Union versusthe Company.Jernigan did talk to Maday. He stated that he wanted totalk about the low-book letter. Maday showed him acomputer sheet and they discussed Jernigan's performancerelative to the average for a period of several weeks.According to Jernigan, he said he wanted to be evaluated onhis job performance, not on his association with Ambos,'2and that if he was being evaluated on his performance hewould put in more time and do what he had to do. He thensaid he wanted to talk to Maday about a couple of things-that he understood that Maday was angry because Jernigantook Ambos to the hospital. Maday said no, if Ambos hadtelephoned him, he would have taken Ambos to the hospital.Jernigan said he was led to believe that Maday was veryangry. Maday said he knew Jernigan had taken up acollection for Ambos from Respondent's drivers and that ifJernigan had asked him he would have made a donation.Jernigan further testified that Maday said, "I probablyshouldn't be talking to you about this but since you broughtit up how do you think we stand?" Jernigan said, "If we votetoday, I think the Company would win." Maday said,"What percentage?" Jernigan said "70/30." Maday said, "Ithink that's a little strong. It's close. It's a close fight ...ifwe voted right now, I think maybe we would lose it." Madaysaid Respondent had gone for 12 years without a strike andthat probably gave Respondent a slight edge with the olderdrivers. Maday then asked, "If the Union wins the electionand there's a strike, are you prepared to picket or are youprepared to cross a picket line?" Jernigan said he did notthink there would be a strike. According to Jernigan, Madaysaid older men like Al Bums or Hi Henry could not cross apicket line, but they needed their jobs, what about them.Jernigan did not respond. Maday said, "If there is a strikemy cabs will go on the streets, someone will drive them, Iwon't lose a day's work." They then had a discussionregarding Ambos during which they mentioned a meeting inSeptember of taxicab drivers to protest the taxicab authori-ty." Jernigan said he could see now that Ambos probablyhad the Union behind him or in the back of his mind at thattime, even though Ambos never mentioned it to him. Madaysaid he could see that, and he could see now that perhaps heshould not have supported that protest. Maday also said ifthe Teamsters won the election there would be a strike. Hefurther said, "By the way, I think you might like to knowthat the Teamsters don't even want you. Jim Ross told mehimself that you guys were being pushed on him, that hedidn't want you, that you were being pushed on him."Maday denies that he mentioned a strike or the election orinquired whether Jernigan would cross a picket line. Ac-cording to him, Jernigan asked why he received a low-bookletter. Maday said, "Apparently you are a low-booker."Jernigan said, "I wish this union bullshit would end."Maday said, "What are you talking about? I thought youwanted to see me about this low-book." Jernigan said, "Iwish this union bullshit would end. As far as my associationwith Ambos. Andy Ambos admitted to me that he fabricat-ed the story about the termination; that he made up the storythat you had threatened his life." Maday said, "This hasnothing to do with Ambos or the Union. You are a low-booker and that's why you got the letter. Maday thenshowed Jernigan certain items on a computer sheet. Jernigansaid, "I did not realize I was doing that bad. I better get onit." Maday said that would not be a bad idea and explainedthat a low-book letter can be beneficial to a driver because herealizes he is not competitive with other drivers, that theletter did not mean Jernigan was being discharged. Onsurrebuttal, for the first time Maday testified that Jernigantold him that Ambos owed him a tremendous amount ofmoney. Maday asked how he expected to collect. Jernigansaid Ambos expected a large judgment out of the presentNLRB hearing; he would end up with a lot of backpay andcould repay Jernigan. Jernigan denied making such astatement, or that Ambos owed him money. He also deniedsaying that Ambos admitted he fabricated the story aboutMaday threatening his life.Samuel Marber, presently employed by Respondent as adriver, testified that in late January or early February, whenhe received a low-book letter, he talked to Maday. Madayexplained that a low-book letter was intended to get a driverto improve rather than to frighten him. He showed Marber acomputer sheet. Marber questioned the accuracy of theinformation and pointed out several things. Then, accordingto Marber, Maday asked if Marber would picket Respondentif Respondent went union. Marber said he did not know.Maday said, "Of course there will be a strike if the Companygoes union. Are you going to picket?" Marber said he startedout many years ago with big ambitions and here he wasalmost 40 years old and driving a cab, so he just takes eachday as it comes.Marber also testified that Maday inquired regardingMarber's music career. Maday then asked a second time ifMarber was going to picket Respondent. Marber said, "I justdon't know. I just take each day as it comes." Maday said herecalled that Marber had crossed the picket line when therehad previously been a strike against Respondent by theTeamsters. He also said there would be a strike if theemployees voted for the Union. Marber said he thoughtMaday did not have a good rapport with the drivers; that hewould not be having labor problems if he had paid moreattention to the feelings of the drivers. Also, he may havepointed out some injustices which he experienced during hisemployment by Respondent.According to Maday, he showed the computer sheet toMarber. Marber asked if several things were taken intoconsideration. Marber said Respondent had been picking onhim unjustly; that he had been charged for accidents whichwere not his fault. Maday said they could only go by thepolice reports since frequently contradictory stories wereinvolved. He also said there were a lot of things Marber didwrong for which he was not reprimanded. Marber said,"Such as what?" Maday mentioned driving through a" Maday was the only taxicab company owner to suppor the protest.911 Ambos and Jemilgan admittedly are close friends. DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticular field. Marber asked how he knew about that.Maday said, "I have seen you, so sometimes you get awaywith things and sometimes you don't." Marber asked whowould win the election, the Teamsters, the Association, orthe Company. Maday said he had no idea, it was strictly upto the drivers to decide. Marber asked if there would be astrike if the Teamsters won. Maday said it was possible, hehad no way of knowing. Marber said, "If there is a strike, Ihave a problem." Maday asked, "What is your problem?"Marber said he was hired by, and drove for, Respondentduring the last Teamsters strike and they were beating on hishead all the time. He said, "I hate like hell to have to gothrough that again." Maday said, "you have a problem, onlyyou can figure that one out." Maday denied that he askedMarber or any other driver whether he would picketRespondent if the Teamsters won the election or that he saidthere would be a strike if Respondent went union.Marber also testified that on February 13 he asked Pradoif he could attend the February 11 "Union-Association-Respondent" debate. Prado told him that, through anintermediary, Ambos had sent him various materials con-cerning the Union which included a list of drivers workingfor Ambos. Marber said, "If you see Ambos tell him he owesme for backpay." Prado asked why Ambos would send himsuch a list. Marber said he did not know and turned to leavethe drivers' room. Prado called him into the office and said,"What do you think [Ambos'] motivation or motive wouldbe to do this?" Marber said, "It's either true or it isn't true.If true, I don't know. If it isn't true, I don't know."The next evening at the debate Marber related thisconversation to Ambos. The night after the debate Pradotold Marber he had seen him with Ambos and asked whatAmbos said regarding the list. Marber said Ambos said hedid not know anything about the list. Prado said, "Sure,that's what he says now." In a later conversation, Prado toldMarber that driver Norman Spillers have given him the list.The following day, according to Marber, Marber toldSpillers what Prado had said. Spillers became angry and saidto Cosgrove, "Look, I'm opposed to the Union, but I don'tlike my name being used this way. I never did it. And I haveto live with the drivers out on the cablines." Marber does notremember if Cosgrove made any comment. Spillers asked tosee Maday but Maday was in conference.Jernigan testified that after the election, around February20, several drivers told him that Prado had a list of 26 namesof union sympathizers. Prado allegedly told one driver,"Checker Cab has plans for Mr. Jernigan," and told driverJim Rose that Jernigan would be discharged. According toJernigan, drivers Lloyd Harris, Ralph Gentile, Jim Rose,and Sam Marber were some of the drivers who told him thatPrado had said Jernigan's name was on the list. Marberdenied telling Jernigan that Prado had said Jernigan's namewas on the list. Rather, he testified, that when he discussedthe list with Jernigan he told Jernigan that Prado said his(Marber's) name was on the list. He cannot recall if Jernigansaid Prado had said that Jernigan's name was on the list.Marber also told other drivers what Prado had saidregarding the list.Moyes testified that there was talk among the driversregarding Prado's having a list. Prado never actually toldMoyes he had a list. However, according to Moyes, about amonth before the election, Prado, in his presence, made agesture as if checking names off a list and said, "Ambosgone, Moyes gone." Moyes further testified that in the past 2years Prado has on several occasions made remarks to himindicating that he was probably going to be discharged.Jernigan testified that, after Rose told him what Pradohad said regarding the list and Jernigan, he went to Prado'soffice. According to him, he said, "You are looking for me?"Prado said, "I know how to find you if I want to." Jernigansaid, "Apparently not, apparently you are looking for me, Ikeep getting these messages from other drivers that you arehaving a lot of things to say about me." Prado said, "I can'thelp what other drivers say to you, when I talk to them Ican't help what they say to you." Jernigan said, "Well, Ihear you got my name on your list." Prado said, "I have alot of lists that go through my hands here." Prado then heldup a dispatch sheet and said, "Your name is on this list."Jernigan said, "You know damned well this is not the list,why don't you and I talk this over, let's settle it now betweenthe two of us." Prado said, "No, I have nothing to say toyou."According to Jernigan, he then said, "I want to knowabout your list with 26 names. You are a damned liar. Youdon't have a list. Now why don't you admit it?" Prado said,"No, if I had a list I would tell you." Jernigan said, "No, youwouldn't. You don't have the balls to tell me or else youwould have. After all these years why not come to me? Whysend me messages?" Prado said, "As a matter of fact, I dohave a list. When this is all over with, I'll show it to you, I'lllet you analyze the handwriting. It's in Ambos' handwrit-ing." Jernigan said, "[Prado], you are a damned liar. Youknow you have got no list. You know [Ambos] isn't givingyou nothing. Andy wouldn't give you the time of day, andyou know it." Several other statements were made and thenJernigan said, "In the future if you have got something youwant me to know, just stop me and tell me. Don't go to otherdrivers."Prado testified that 2 or 3 days prior to the debate Spillersgave him a list of names and two pieces of campaignliterature and said, "Prado, Ambos sent you those." Pradoadmits initiating individual conversations regarding the listwith Marber and driver Stremcha. According to Prado, hetold Marber, "I have a list that supposedly was sent to me byAmbos, and your name is on it. It says that you now belongto him, meaning that you're propagating union activities, Iguess, I don't know, but I want to tell you your name is onhere. Would you know why it's on there." Marber said, "Iwouldn't know but I'll find out." Prado further testified thaton the night of the debate Marber volunteered the informa-tion that he had talked to Ambos and Ambos had deniedmaking such a list.Prado admitted making the same statement and posingthe same question to Stremcha. Stremcha replied, "Iwouldn't know, but is there anything I can do about this?"Prado said, "Well, you could ask Ambos or you could go upthere and see the general manager as he is the man that youask things of."As to the conversation with Jernigan, Prado testified thatJernigan said, "I understand you are looking for me." Pradosaid, "If I was looking for you, I know where I can findyou." Jernigan said, "I understand you have my name on a92 CHECKER CAB COMPANYlist." Prado said, "[Jernigan] I have got your name on thislist here; on the list next to me. The list is from last week. Ihave your name on various lists here."Jernigan said, "I understand you have been telling thedrivers you have my name on a list." Prado said, "[Jerni-gan], anything you need to know, I'll tell you." Jernigansaid, "No, you won't." Prado said, "Look [Jernigan],anything I say to you obviously is going to be wrong. I don'twant to argue with you. I don't want to discuss anythingwith you that doesn't need any discussion. Why don't youjust leave me alone. I have a list and I'm not going to tell youwhat's on it. I'm not going to tell you where I got it. I'm notgoing to tell you what it contains because it doesn't concernyou." Jernigan said Prado had been telling drivers that hisname was on that list and Prado should not tell other driversthings he should be telling Jernigan. Prado denied telling anydriver that Jernigan's name was on the list. He did not testifyas to whether Jernigan's name was actually on the list. Hisdescription of the document was that it was an unsignedhandwritten list of names with the legend "all of thesedrivers are now mine." On cross-examination, Prado admit-ted he told Jernigan that the election was over and in a fewdays everything would be settled; he would show him the listand he could see for himself.D. Conclusions1. The alleged independent 8(a)(l) conductThe General Counsel contends that Respondent violatedSection 8(a)(l) of the Act by interrogating Marber andJernigan as to whether they would cross the picket line inthe event that the Union won the election. Respondentcontends that Marber and Jernigan's testimony in thisregard should not be credited. I found Jernigan to be a veryimpressive witness who responded in a cogent and persua-sive manner to a long, painstaking cross-examination. Histestimony was consistent and his demeanor convincing."Furthermore, the testimony of Marber and Jernigan as totheir separate conversations with Maday tend to be mutuallycorrobative since they occurred at or about the same timeand the statements allegedly made by Maday to each ofthem were quite similar. On the other hand, I found Madayto be an unreliable witness who tended to slant his testimonyin a manner favorable to Respondent. Accordingly, I creditthe testimony of Jernigan and Marber and find thatRespondent violated Section 8(a)(l) of the Act by thisinterrogation.I also find Sackegt to be an honest, reliable witness, and Icredit her testimony. Accordingly, I find that Respondentviolated Section 8(aXl) of the Act by Prado's interrogationof Sackegt as to her union sympathies.The complaint alleges that Respondent created the im-pression that it had the union activities of its employeesunder surveillance by telling employees it had a list of theemployees who supported the Union. I find no merit in thisallegation. There was no indication that the names had beenacquired through surveillance or that Prado failed to identifyI have considered and find unpersuasive Respondent's argument as toJernigan's lack of credibility." Even though the Association was found to be defunct, Associationthe source of the list, leaving the employees to reasonablyassume that it had been acquired through surveillance.Rather, he made clear in each instance that the list had beengiven to him unsolicited. Accordingly, I find that Respon-dent did not create the impression of surveillance.I also discredit Prado's denial that he told employees thatthey would be discharged if they engaged in union activities.I found Davis and Barrett to be honest, reliable witnesseswhose testimony was mutually corroborative. I have careful-ly considered Respondent's argument as to their lack ofcredibility and find it unpersuasive. Accordingly, I find thatRespondent violated Section 8(a)(1) of the Act by Prado'sstatement that employees would be discharged for unionactivities.I further find violative of Section 8(aX1) of the ActPrado's October 28 statement to Jernigan that there wouldbe no union and that Respondent could replace a number ofthe drivers and Cosgrove's statements to Jernigan indicatingthat Ambos had been discharged because of his unionactivities. Although not specifically alleged in the complaint,it was fully litigated. As I have indicated above, I foundJernigan to be a particularly honest, reliable witness, and Icredit him. Accordingly, I discredit Cosgrove's and Prado'sdenials that they made such statements.2. The discharge of AmbosRespondent contends that Ambos was discharged for an"intolerable offense" in accordance with the Associationcontract." The contract lists gross insubordination as anintolerable offense for which an employee may be dischargedfor the first offense. It also defines gross insubordination asincluding "(1) verbal or physical abuse of a company officialand (2) action which jeopardizes the Company or its rights,privileges, or goodwill, done deliberately to injure theCompany or in reckless disregard of the possible effect uponthe Company."The General Counsel argues that Ambos was accordeddisparate treatment since other employees were accordedless harsh treatment for serious misconduct. From a logicalstandpoint, this argument is appealing, for a reasonableperson might well consider some of the conduct whichresulted in only a warning to be as serious or more seriousexamples of misconduct. However, most of the evidenceadduced by The General Counsel was what the contractdescribed as a major offense subject to four warnings prior todischarge. Ambos' conduct certainly falls within the descrip-tion of an intolerable offense, even though I do not creditMaday's assertion that he considered Ambos' conduct asplacing certain licenses held by Respondent and/or Madayin jeopardy.Although I do not doubt that Ambos' conduct angeredMaday when he realized the extent to which Ambos wasdisseminating his story, any investigation would have reveal-ed that, whatever words Ambos may have imprudently used,he was referring to Maday's alleged communication to himof a threat by third persons. I do not believe that anyonecould have seriously considered such to threaten one'scontracts had embodied the working conditions of employees for a number ofyears and there is nothing on the record to establish any change in suchconditions prior to Ambos' discharge.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlicense. Yet, the language of the contract as to grossinsubordination is so broad as to give Respondent widediscretion, and the evidence adduced by the General Counseldoes not cover the sort of misconduct from which one canglean a pattern as to Respondent's determinations as to whatis and what is not considered gross insubordination. Accord-ingly, I reject the General Counsel's argument as todisparate treatment.With three exceptions, the independent 8(a)(1) conductoccurred 3 to 4 months after Ambos' discharge and, thoughof some relevance, was not so extensive or of such a similarnature as to be critical in the determination as to themotivation behind Ambos' discharge. The exceptions are thestatements by Cosgrove indicating that he thought Amboshad been discharged because of his union activities and thethreats of discharge made by Prado. It is undisputed thatneither Cosgrove nor Prado was involved in the decision todischarge Ambos, and the evidence is insufficient to estab-lish, without reference to alleged statements by Maday toAmbos, that their statements were part of a pattern of illegalconduct. Thus, the determination as to whether Ambos'discharge was illegally motivated must be based principallyon what was said by Maday during his October 24conversation with Ambos.Their versions of what occurred during this conversationare totally different. Bolstering Ambos' version is theimmediate account of the conversation which he gave toMoyes and Posey. Bolstering Maday's version are theportions allegedly overheard by Sinclair and Frias.Respondent argues that the alleged conversation betweenMoyes, Posey, and Ambos probably never occurred. Thebasis for this argument is (1) inconsistencies as to the timereflected on Moyes' and Ambos' timesheets; (2) Jernigan'stestimony that his conversation with Ambos was shortenedbecause Ambos did not wish to discuss the incident in thepresence of other drivers, yet Ambos discussed it withMoyes with whom he was admittedly less than friendly; (3)it is incredible that Ambos would arrange a signal call forhelp when he testified he never believed Maday's statementthat two drivers had threatened him; (4) it is incredible thatAmbos would arrange a signal call for help with Moyes sincehe did not like Moyes and, in view of his relationship withMoyes, Moyes would be a prime candidate as one of thedrivers who threatened him; (5) Ambos never reported thealleged threat to any legal authority because he did notbelieve the threat; (6) Ambos' testimony that he did notbelieve the alleged threat is totally inconsistent with Moyes'testimony that Ambos was extremely shaken up, but thisdisturbed condition is consistent with Maday's version of theconversation-Ambos' imminent discharge for the Priceincident; (7) Ambos testified that he related to Moyes andPosey what Maday said regarding discharging drivers whosigned cards and other threats of action in the event thedrivers selected the Union as their collective-bargainingrepresentative, yet Moyes' version does not include this; and(8) Ambos' failure to mention this conversation in hisprehearing affidavit.Many of the above are insubstantial or inconclusive and, Iconclude, cannot be relied upon in making a credibilitydetermination. Thus, the record establishes that the time ofday listed on the trip sheet when the driver is on the streets isoften a guesstimate. Therefore, a difference of a few minutesis unreliable. As to the probability that Ambos would relatethe conversation to Moyes but discontinue his conversationwith Jernigan when other drivers approached, there is noevidence that Jernigan's testimony that Ambos "didn't wantto talk in front of them" was based on anything other thanJernigan's assumption and there is nothing in the recordwhich provides a basis for testing such an assumption.Assuming its validity, the reason for this attitude isspeculative. It may have been that Ambos did not want tocontinue the discussion because Jernigan was challenging hisaccount, because the other drivers were not Checkeremployees, because Ambos had not yet decided to freelyrelate the conversation, or any number of other possiblereasons. On the other hand, Ambos did not initiate theconversation with Posey and Moyes; rather Moyes inquiredwhat was wrong at a time in such close proximity to theincident that it is certainly arguable that Ambos had not hadtime to formulate any plans for dealing with the situation.Similarly, I am unconvinced by Respondent's argumentthat the conversation is improbable because Ambos testifiedthat for the last 3 years he and Moyes had disagreedvehemently and were not on speaking terms; and that thealleged arrangement for a help signal was, under thecircumstances, improbable. I am not prepared to assumethat, just because two people have a disagreement, the causeof which is not established on the record, and discontinue orcurtail usual communications, one of them would wishbodily harm to the other or would refuse to agree to call forhelp if signaled that the other was in physical danger.Further, the simple arrangement of a signal for help is amere precaution which I do not consider inconsistent with adisbelief as to the genuineness of the threat.Also, Ambos' alleged shaken condition is such as wouldbe just as consistent with a realization that Maday would goto such lengths as it is with a threat of imminent dischargebecause of the Price incident. Similarly, I place no reliance inthe fact that the Moyes conversation is not specificallyrelated in Ambos' prehearing affidavit. Ambos did tell theBoard investigator that he had related the conversation toother, unnamed employees. Furthermore, because of thecoolness in their relationship, there appears to be no reasonfor Moyes to support a story fabricated by Ambos. Certainlyno such reason was established on the record. Accordingly, Icredit Ambos and Moyes that the conversation did occurand the differences in their testimony will be discussedbelow.As to the testimony of Frias and Sinclair, I have no reasonto discredit Frias that he overheard portions of a conversa-tion between Ambos and Maday. As with Moyes, no reasonfor bias was established on the record. On the other hand,considering Frias' several visits to Respondent's office inconnection with the purchase of the vehicles, I am notparticularly impressed with the certainty with which Sinclairand Frias profess to recall the date they overheard thisconversation. Even assuming that they are correct as to thedate of the conversation they overheard, it is undisputed thatthey did not hear the entire conversation nor were they in aposition to hear some portion of the conversation.Thus, the basic question remains whether Ambos orMaday should be credited. Actually I do not completely94 CHECKER CAB COMPANYcredit either of them. Maday had a tendency to slant histestimony favorably to Respondent. In view of the opennessof Ambos' union activities and Prado's admission that suchactivity was common knowledge prior to Ambos' discharge,I do not credit Maday that he had no knowledge of Ambos'union activity until November. Also, since Ambos was anundisputed leader in Association affairs and Maday admitshe was a leader in the protest against the taxicab authority, Ifind evasive his testimony that, even after he learned ofAmbos' involvement with the Union, he did not know thathe was a leader in the campaign. I also note his denial thathe received a subpena; and, when questioned as to theidentity of the person who signed the receipt for delivery ofthe subpena, he professed not to recognize the name eventhough it later appeared that she was a receptionist locatedright outside his office.Respondent makes several other arguments as to Ambos'lack of credibility, most of which are not convincing. One isMaday's lack of motivation to harm Ambos because of hisunion activities, inasmuch as Maday allegedly expected theAssociation contract to be a bar to any Teamsters attempt tosecure recognition. However, if I am to assume that Madaywas aware of the Board's contract-bar theory, then it is onlylogical that I also assume that he was aware that, in thecircumstances, it was possible that the Board would con-clude that the Association was defunct. I further findunpersuasive the argument that Maday's lack of illegalmotivation can be inferred from the fact that Respondentover the previous 7 or 8 years had hired drivers who hadbeen employed by competitors whose drivers were represent-ed by the Union. Nevada is a right-to-work State, so noassumptions could be made that these drivers were membersof the Teamsters'. Furthermore, there was no particularreason for concern when hiring these drivers at a time whenthe Teamsters were not trying to organize Respondent'semployees.Respondent also argues as indicia of Ambos' lack ofcredibility that Ambos denied to the taxicab authorityinvestigator that he used any profanity toward Price duringthe Price-Ambos incident but during the hearing admittedusing the terms "asshole" and "son-of-a-bitch." Profanitycommonly has two meanings. Under the one meaning,which essentially refers to blasphemous language, he did notuse profanity. Under the other usage, which essentiallyrefers to vulgar or abusive language, he did use profanity.The investigator's report made no attempt to recountAmbos' version of what was said. I am not prepared to makea credibility finding based solely on semantics.On the other hand, I find it incredible that, if Maday waslooking for an excuse to discharge Ambos, he did notmention the Price incident"' to Ambos, particularly since itwas reported to, and investigated by, the taxicab authority.Therefore, I do not credit Ambos in this regard. However, Ialso find it incredible that Ambos would fabricate an entirelengthy conversation which purportedly occurred at a timewhen he knew there would be witnesses to corroborateMaday's version. Considering the physical layout of Ma-day's office and the empty office used as a coffeeroom, and1o Contrary to Respondent's position, I do not find it incredible that in thesecircumstances Maday chose to discharge Ambos for the October 24-28conduct rather than for the Price incident. Considering the evidence as to theSinclair's testimony as to his wanderings between the twooffices, it would have been impossible for Ambos not torealize that Frias and Sinclair were in a position to overhearthe conversation. Further, considering the undisputed testi-mony that Ambos had easy access to Maday, I find itimprobable that, if Ambos was going to totally fabricate aconversation, he would choose a setting where there weretwo witnesses. It would be just as easy, and far more reliable,to fabricate a story with no witnesses.I credit Ambos that Maday communicated to him, duringthe October 24 conversation, the alleged threat to his life bytwo drivers. In this regard, I note that he immediatelyrelated this portion of the conversation to Moyes. At thispoint he had not had much time to fabricate a story, and thestory seems too offbeat and the probability of its usefulnesstoo remote to have been fabricated so quickly. As I haveindicated above, I do not consider Ambos a completelyreliable witness. I credit Moyes as to what was said in theconversation. Moyes' account of the conversation includesno reference to Maday having threatened to dischargeemployees who joined the Union and to close Respondent,nor is there any evidence that Ambos related this insubsequent accounts of his conversation with Maday.Since Ambos admits that he did not actually believe hislife was in danger, one can only infer that he took thestatement regarding the two drivers to be an expression ofhostility toward his union activities. Since the statementsregarding discharge were at least just as strong, and muchmore direct, an expression of hostility, I find it improbablethat he would relate the one statement and not the other.Accordingly, I do not credit Ambos' testimony that Madaystated he would fire everyone that joined the Union orsigned an authorization card for the Union and that hewould close Respondent. Since I do not credit him in thisregard, I further find that I cannot rely on his testimony asto other, more innocuous, portions of the conversationregarding the Union, particularly in view of the testimony byFrias and Sinclair. When the alleged illegal context of thestatement as to the threat by two drivers is removed, and inthe absence of any reliable testimony as to the context, I findthat the communication by Maday of the alleged threat bythe two drivers is not violative of Section 8(aX1) of the Act.In view of these credibility findings, and since I concludethat illegal motivation cannot be inferred alone from thestatement regarding the two drivers, I find that the evidenceis insufficient to establish by a preponderance of the evidencethat Ambos was discharged in violation of Section 8(aX)(1) ofthe Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has interfered with, restrained, and coercedemployees in violation of Section 8(a)() of the Act bywarning and/or threatening employees that they will besubjectivity of the determination of the discipline warranted by customercomplaints, it is entirely possible that a case for disparate treatment couldhave been successfully made.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged if they engage in activities on behalf of the Union,by coercively interrogating employees concerning theirunion sympathies and desires, and by telling employees thata fellow employee had been discharged because of his unionactivities.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not engaged in the other unfair laborpractices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that Respondent cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommended:ORDER"The Respondent, Checker, Inc., d/b/a Checker CabCompany, Las Vegas, Nevada, its officers, agents, successorsand assigns, shall:1. Cease and desist from:(a) Coercively interrogating its employees as to theirunion activities and sympathies.(b) Warning and/or threatening employees that they willbe discharged if they engage in activities on behalf of theUnion.(c) Telling employees that a fellow employee was dis-charged because of his union activities.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post at its place of business in Las Vegas, Nevada,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Regional Directorfor Region 31, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that the notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 31, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended, and has ordered us to post this notice.The Act gives all employees these rights:To act together for collective bargaining or othermutual aid or protectionTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives oftheir own choosingTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect to theserights. More specifically:WE WILL NOT warn or threaten employees that theywill be discharged if they engage in activities on behalfof Teamsters Local Union 631 or any other labororganization.WE WJL NOT coercively interrogate our employeesas to their union activities and sympathies.WE WILL NOT tell our employees that a fellowemployee was discharged because of his union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.CHECKER, INC., D/B/A CHECKER CAB COMPANY96